On Motion For Rehearing and/Or Clarification

PER CURIAM.
We grant the petitioner’s motion for rehearing. The petition for writ of certiorari is denied on the authority of Progressive Express Insurance Co. v. Miami Dade Health & Rehab Services, 922 So.2d 221 (Fla. 3d DCA 2005), and Brass & Singer, P.A. v. United Automobile Insurance Co., 919 So.2d 473 (Fla. 3d DCA 2005). However, as in these cases, we certify conflict with Gedeon v. State Farm Mut. Auto. Ins. Co., 805 So.2d 119 (Fla. 4th DCA 2002).
Rehearing granted; certiorari denied; conflict certified.